United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



    Argued January 11, 2018          Decided March 27, 2018
                                      Reissued July 20, 2018

                           No. 15-1285

         CITIZENS ASSOCIATION OF GEORGETOWN, ET AL.,
                         PETITIONERS

                                v.

   FEDERAL AVIATION ADMINISTRATION AND MICHAEL P.
      HUERTA, ADMINISTRATOR, FEDERAL AVIATION
                  ADMINISTRATION,
                    RESPONDENTS


               On Petition for Review of an Order
              of the Federal Aviation Administration


    Matthew G. Adams argued the cause for petitioners. With
him on the briefs were Richard deC. Hinds, Don W. Crockett,
Kenneth Pfaehler, and Peter L. Gray.

    Lane N. McFadden, Attorney, U.S. Department of Justice,
argued the cause for federal respondents. With him on the brief
were Jeffrey H. Wood, Acting Assistant Attorney General, and
David C. Shilton, Attorney.

   Before: HENDERSON and TATEL, Circuit Judges, and
EDWARDS, Senior Circuit Judge.
                               2
    Opinion for the Court filed by Circuit Judge TATEL.

     TATEL, Circuit Judge: For decades, airplanes departing
from Ronald Reagan Washington National Airport
(“National”) followed a route that took them over northern
Virginia and the west bank of the Potomac River. In December
2013, after studying proposed route changes and finding that
they would have no significant environmental impact, the
Federal Aviation Administration (FAA) approved new flight
paths that would bring planes closer to the Georgetown
neighborhood of Washington, D.C. In the following months,
pilots occasionally departed from National along the new
routes. In June 2015, after conducting additional flight trials,
the FAA published charts depicting the approved routes in a
catalog the agency maintains of approved departure and
approach procedures. Georgetown University and six local
neighborhood associations then petitioned for review, alleging
that the FAA failed to comply with environmental and historic
preservation laws when assessing the noise impacts of the new
departure procedures. Unfortunately for petitioners, they filed
their challenge too late. Federal law requires that petitions
seeking review of FAA actions be filed within sixty days of the
agency’s final order unless the petitioner had “reasonable
grounds” for delay. 49 U.S.C. § 46110(a). In this case, because
the FAA’s December 2013 approval of the new routes, not its
later publication of the route charts, qualifies as the agency’s
final action, and because petitioners failed to challenge it
within the sixty-day statutory time limit and had no “reasonable
grounds” for the delay, we dismiss the petition as untimely.

                               I.
    National Airport, described by President Franklin D.
Roosevelt as “one of the world’s greatest facilities, surely its
most convenient and, some of us like to think, probably its most
beautiful,” has served the Washington, D.C. metropolitan area
                               3
for more than seventy-five years. President Franklin D.
Roosevelt, Remarks of the President Delivered in Connection
with the Laying of the Cornerstone of the Administration
Building at the Washington National Airport (Sept. 28, 1940).
Despite the dramatic growth of air traffic at National—from
350,000 passengers in its first year to 24 million in 2017 with
some 550 daily takeoffs, Metropolitan Washington Airport
Authority, Air Traffic Statistics December 2017 at 2, 4
(2017)—departure procedures remained largely constant for
much of the airport’s history. Until recently, pilots would
typically follow a departure procedure known as
“NATIONAL” when the airport was in “north flow
operation”—i.e., when planes were landing at the southern end
and departing at the northern end. This procedure directed
pilots to take off in a northwest direction and follow the 328-
degree radial out of the airport. For readers following along
with a map and compass, this would bring airplanes over
Arlington National Cemetery, Rosslyn, and along the west
bank of the Potomac River until just past the Georgetown
Reservoir.

     The actual path pilots flew, however, was not quite a
straight line. Rather, a noise-abatement procedure designed to
divert aircraft over the river and reduce flying time above more
populated areas instructed pilots to take off in a northern
direction and “[f]ollow the Potomac River until abeam the
Georgetown reservoir,” at which point they were to join the
“[National] 328 radial.” FAA, Terminal Procedures
Publication 363 (Feb. 11, 2010), Joint Appendix (J.A.) 553. As
shown in Figure 1, which depicts departure flight paths from
radar data recorded in 2002, aircraft departing according to
                              4
NATIONAL would fly a curved route that roughly followed
the course of the Potomac River just south of Georgetown.




                     Figure 1 (J.A. 588)

    In the early 2000s, the FAA, acting pursuant to its
authority under the Federal Aviation Act of 1958, 49 U.S.C.
§§ 40101 et seq., to prescribe air-traffic procedures governing
                               5
how and where planes fly, as “necessary to ensure the safety of
aircraft and the efficient use of airspace,” id. § 40103(b)(1),
began an effort to update flight paths around National. The
agency convened a working group made up of the Metropolitan
Washington Airports Authority (MWAA)—an independent
agency that manages National and Washington Dulles
International Airport—other federal agencies, local elected
representatives, and citizens to develop ideas for further
reducing noise and increasing safety at National. This group
recommended that the FAA “encourage the use of advanced
navigation technology by airlines . . . to follow more
predictable and precise flight tracks along the center of the
Potomac.” MWAA, FAR Part 150 Noise Exposure Maps and
Noise Compatibility Program VI-3 (Nov. 22, 2004), J.A. 58. In
response, the FAA began developing a procedure for
“performance-based navigation,” also referred to variously as
“RNAV procedures” or area navigation procedures. Unlike
conventional departure procedures, such as NATIONAL,
which rely on a mix of radar tracking and analog navigation
instructions from air-traffic control, RNAV procedures utilize
satellite navigation technology to more accurately and flexibly
guide aircraft.

     The FAA’s efforts culminated in a new departure
procedure for National known as “LAZIR.” This RNAV
procedure guided north-bound departures from National
roughly along the same route set out in the conventional
NATIONAL procedure, except that it took advantage of Global
Positioning System technology to guide aircraft. As the FAA
was implementing LAZIR at National in 2011, Congress
enacted legislation that directed the agency “to modernize the
nation’s air-traffic control system.” City of Phoenix v. Huerta,
869 F.3d 963, 966 (D.C. Cir. 2017), opinion amended on reh’g,
881 F.3d 932 (D.C. Cir. 2018) (citing FAA Modernization and
Reform Act of 2012, Pub. L. No. 112-95, §§ 101(a),
                               6
213(a)(1)(A), 126 Stat. 11, 47). Spurred by this new legislation,
the FAA developed the Washington, D.C., Optimization of the
Airspace and Procedures in the Metroplex (D.C. Metroplex)—
a package of 41 new and modified flight procedures to guide
arrivals and departures at National, as well as at Washington
Dulles International Airport and Baltimore/Washington
International Thurgood Marshall Airport. Central to the issues
before us, the D.C. Metroplex established several new north-
bound departure procedures from National that began
identically to the LAZIR procedure and then, once past the
Potomac River, branched out in various directions depending
on the aircraft’s ultimate destination.

     When exercising its authority to promulgate new departure
procedures, see 49 U.S.C. § 40103(b)(1), the FAA must
comply with a constellation of statutory and regulatory
schemes designed to ensure that federal agencies properly
account for their contemplated actions. See Environmental
Impacts: Policies and Procedures, FAA Order 1050.1E § 401
(June 8, 2004). One such scheme, established by the National
Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321–
4370m, requires agencies to prepare an environmental impact
statement (EIS) for “every . . . major Federal action[]
significantly affecting the quality of the human environment,”
id. § 4332(C). If uncertain about whether the contemplated
action requires a full EIS, the agency must at least prepare an
“‘environmental assessment’ [(EA)] to determine whether the
action will cause a ‘significant’ environmental impact,” such
as by substantially increasing noise levels. City of Dania
Beach, Fla. v. FAA, 485 F.3d 1181, 1189 (D.C. Cir. 2007)
(citing 40 C.F.R. § 1508.9(a)). If “the agency determines that a
full EIS is not required, it must still issue a ‘finding of no
significant impact’ [(FONSI)] explaining why the project is
unlikely to have a significant effect on the environment.” Id.
(citing 40 C.F.R. § 1508.13).
                               7
     Pursuant to NEPA, the FAA conducted an environmental
analysis of the D.C. Metroplex, which it initiated by
distributing a notice of intent to prepare a draft EA in December
2012. Although the FAA sent the notice directly to 330 parties,
only two were officials of the District of Columbia: the State
Historic Preservation Officer and Congresswoman Eleanor
Holmes Norton. The FAA also published notice in area
newspapers, including the Washington Post, and offered to host
public workshops—though none was requested.

     In June 2013, the FAA issued a draft EA for the D.C.
Metroplex. In order to analyze the environmental impact of the
new LAZIR procedures, the agency relied on a computer model
that, among other things, compared a scenario where no aircraft
flew LAZIR with one where the majority of aircraft did so.
According to that model, no neighborhood in the Washington,
D.C. area was expected to experience a “reportable noise
increase,” which under FAA Order 1050.1E meant noise that,
though not itself significant under NEPA, warranted further
investigation. The FAA distributed the draft EA to some 450
recipients—again, only two of whom were officials in the
District—and opened a notice and comment period, which it
publicized in local newspapers.

     After reviewing comments on the draft EA, the FAA
prepared a Finding of No Significant Impact and Record of
Decision (“FONSI/ROD”), which formalized its determination
that the D.C. Metroplex would “not significantly affect the
quality of [the] human environment.” FAA, Finding of No
Significant Impact (FONSI) and Record of Decision (ROD) for
the Washington D.C. Optimization of the Airspace and
Procedures in the Metroplex (DC OAPM) 17 (Dec. 2013)
(“FONSI/ROD”), J.A. 1485, 1505. Published in December
2013, the FONSI/ROD stated that it “constitutes a final order
of the FAA Administrator and is subject to . . . judicial review
                              8
under 49 U.S.C. § 46110.” Id. at 18, J.A. 1506. The FAA sent
the FONSI/ROD to the same distribution list as the draft EA,
published notice in area newspapers, and made the document
available on the internet.

     Although the FAA approved the D.C. Metroplex in
December 2013, pilots used the new LAZIR-based departure
procedures only occasionally during the following year. Their
hesitancy stemmed from the worry that LAZIR, designed to
encourage pilots to fly over the center of the Potomac River,
would bring them closer to a patch of restricted airspace known
as “Prohibited Area 56” (“P-56”), which includes the skies over
the National Mall, the White House, and the U.S. Capitol.
Pilots who fly into P-56 without Secret Service authorization
can be fined.

    To address the pilots’ concern, the FAA conducted a series
of trial validation activities in March 2015 aimed at
determining whether pilots could utilize the D.C. Metroplex
LAZIR procedures without veering into P-56. During this
period, the agency actively encouraged pilots to fly LAZIR
and, with the Secret Service’s consent, guaranteed that they
would incur no penalties for straying into P-56. After
successfully completing the trials, the FAA, in April and June
2015, published charts depicting the LAZIR-based routes in the
Terminal Procedures Publication—a catalog of airport
diagrams and procedures the agency issues every fifty-six days.
Although some route names changed and a few technical
modifications were made, the routes published in 2015 were
identical to those evaluated in the 2013 FONSI/ROD.

     Petitioners Georgetown University and six neighborhood
associations located in Northwest D.C. (collectively,
“Georgetown”) are concerned about increased noise from air
traffic out of National. In October 2013, approximately four
                               9
months after the FAA published the draft EA, Georgetown’s
Councilmember Jack Evans first inquired about the issue in a
letter to the MWAA. In response, the MWAA informed Mr.
Evans that no flight paths had changed since at least 2008. For
the next year and a half, Georgetown continued pursuing the
airplane noise issue in several meetings with MWAA and FAA
officials. During this entire period, Georgetown claims that
notwithstanding multiple notices regarding the D.C. Metroplex
in the Washington Post, it was completely unaware of the
project and the recently completed EA process. Not until it met
with the FAA in July 2015 did Georgetown learn of the
LAZIR-based departure procedures. Pet’rs’ Br. 17. Then, on
August 24, 2015—approximately eighteen months after the
FONSI/ROD was issued and pilots began flying the LAZIR
procedures—Georgetown filed a petition for review in this
court challenging the FAA’s approval of the LAZIR-based
departure procedures, in which it alleged that the agency failed
to comply with NEPA and several other statutes.

                               II.
     Federal courts may review decisions of the Secretary of
Transportation, including FAA orders, pursuant to 49 U.S.C.
§ 46110. This provision sets forth how petitions for review are
processed, what remedial authority courts possess when
adjudicating such petitions, and—critically for our purposes—
when petitions for review must be filed. See id. Under section
46110(a), any person seeking review of “an order issued by the
Secretary of Transportation” must file a petition “not later than
60 days after the order is issued.” Id. § 46110(a). That section
further provides that “[t]he court may allow the petition to be
filed after the 60th day only if there are reasonable grounds for
not filing by the 60th day.” Id.

     The threshold issue in this case is whether Georgetown
filed its petition for review within sixty days of when the FAA
                               10
issued a final order approving LAZIR-based departure
procedures or, if not, whether it had “reasonable grounds” for
missing the deadline. The FAA argues that the petition is
untimely because Georgetown filed it more than a year and a
half after the December 2013 publication of the FONSI/ROD,
which, according to the agency, qualified as the final order
approving the LAZIR procedures. For its part, Georgetown
argues that its petition is timely because the FAA’s decision
became final only when the agency published charts depicting
the LAZIR procedures in the Terminal Procedures Publication
in June 2015. Alternatively, Georgetown insists, it had
“reasonable grounds” for its delayed filing.

                               A.
     To determine when the FAA issued its final order, we
follow the Supreme Court’s well-established two-part test for
assessing finality. First, to qualify as final, an order must
“‘mark the consummation of the agency’s decisionmaking
process,’” Friedman v. FAA, 841 F.3d 537, 541 (D.C. Cir.
2016) (quoting Bennett v. Spear, 520 U.S. 154, 177–78
(1997)); and second, it must “either determine[] ‘rights or
obligations’ or [be] a source of ‘legal consequences,’” City of
Phoenix, 869 F.3d at 968 (quoting Friedman, 841 F.3d at 541).

    To apply the first part of the test—whether an order
constitutes the “consummation of [the] decisionmaking
process”—we ask “not whether there are further administrative
proceedings available, but rather ‘whether the impact of the
order is sufficiently “final” to warrant review in the context of
the particular case.’” Friedman, 841 F.3d at 542 (quoting
Environmental Defense Fund, Inc. v. Ruckelshaus, 439 F.2d
584, 591 (D.C. Cir. 1971)). In this case, that means we must
determine when the “impact” of the LAZIR-based departure
procedures was sufficiently final for us to review
                               11
Georgetown’s claim that the FAA approved those routes
without complying with applicable environmental regulations.

     Resolution of this issue is controlled by our court’s recent
decision in City of Phoenix v. Huerta, 869 F.3d 963. That case
concerned the FAA’s effort to develop next-generation flight
procedures, much like those at issue here, for Phoenix’s Sky
Harbor International Airport. After evaluating the
environmental impact of the proposed routes, the FAA
published them and put them into immediate use in September
2014. Following swift public outcry, the FAA suspended the
new routes and began a dialogue with the city of Phoenix about
developing alternative departure procedures. In April 2015,
after several months of back-and-forth and having convened a
working group to study the issue, the FAA issued a final report,
which, although making a few adjustments, “reaffirmed the
agency’s decision not to conduct further review of the new
flight paths’ environmental impact.” Id. at 968. In June 2015,
Phoenix filed a section 46110 petition for review in this court,
which the FAA sought to dismiss as untimely for having been
filed more than sixty days—indeed, more than nine months—
after the original publication of the routes.

     As in this case, the crucial question in City of Phoenix was
when did the FAA issue its final order as to the disputed routes?
According to the FAA, its decisionmaking consummated in
September 2014 when it initially published the routes. Id. at
968–69. For its part, Phoenix argued that the FAA’s decision
became final only after the distribution of the April 2015
report. Siding with the FAA, the court explained that the
agency’s decisionmaking concluded with the initial publication
when “the new routes [went] into effect following extensive
testing and evaluation.” Id. at 969.
                              12
     Several aspects of the decisionmaking process in this case
make clear that the FAA’s final order was the 2013 publication
of the FONSI/ROD. First, as in City of Phoenix, the
FONSI/ROD represented the culmination of an extensive
decisionmaking process concerning the environmental impact
of LAZIR-based departure procedures. From the initial notice
of intent to prepare a draft EA, published in December 2012,
the FAA spent more than a year conducting environmental
analyses, soliciting comments from regional stakeholders,
preparing draft EAs and supplementary technical reports,
conducting notice and comment, and eventually publishing a
full record of decision. Second, any deficiency in complying
with the requirements of NEPA and other relevant statutes
would have occurred during that period, see Robertson v.
Methow Valley Citizens Council, 490 U.S. 332, 350 (1989)
(NEPA “simply prescribes the necessary process”), and any
procedural claim would have ripened upon publication of the
FONSI/ROD, see City of Dania Beach, 485 F.3d at 1187–90
(holding that “the FAA’s failure to follow the proper review
procedures before authorizing” the use of certain runways was
reviewable upon dissemination of the decision). Indeed, though
not dispositive of the legal question before us, the FAA
signaled its belief that the FONSI/ROD was the consummation
of its decisionmaking when it concluded the document by
alerting readers that it “constitutes a final order of the FAA
Administrator and is subject to . . . judicial review under 49
U.S.C. § 46110.” FONSI/ROD 18, J.A. 1506. And third, the
record contains no evidence that the FAA either conducted, or
intended to conduct, any further environmental analysis of
LAZIR subsequent to the December 2013 publication of the
FONSI/ROD. Rather, as in City of Phoenix, pilots began
departing according to these procedures, though infrequently,
immediately after publication.
                              13
    Although acknowledging that the FAA completed its
NEPA analysis with the December 2013 publication,
Georgetown nonetheless contends that the FONSI/ROD cannot
qualify as a final order for two reasons. Neither is persuasive.

     First, Georgetown invokes FAA Order 7100.41,
Performance-Based Navigation Implementation Process,
which outlines a five-step process for designing and
implementing new routes. According to this rubric, the
preparation of a draft EA takes place during step two while
route publication and implementation occurs at step four.
Although nothing in FAA Order 7100.41 specifies the step at
which “the FAA’s decision regarding the new flight routes
crystallize[s] into final agency action,” City of Phoenix, 869
F.3d at 968, Georgetown argues that an action becomes final
only at step four, which, according to Georgetown, did not
occur until June 2015 when the agency published the route
charts. We have no need to parse the intricacies of FAA Order
7100.41 for a simple reason: the order did not take effect until
April 3, 2014—years after the D.C. Metroplex was initially
conceived and months after the FONSI/ROD was published—
and contains no indication that it applied retroactively. Thus,
there is no reason to expect the EA process for the D.C.
Metroplex to have conformed to the timeline set out in Order
7100.41 nor to think that the order somehow displaces this
court’s ordinary finality inquiry.

     Second, Georgetown argues that because the FAA
conducted additional validation trials of LAZIR in March
2015, the agency could not have “consummated” its
decisionmaking until it published the route charts in June 2015.
This court rejected a nearly identical argument in City of
Phoenix. In that case, even though the FAA had suspended the
new departure procedures and expressly agreed to reevaluate
their environmental effects and even though this post-
                               14
implementation review “might [have led] to adjustments,” the
court concluded that the agency had consummated its
decisionmaking with the initial publication because “the
primary development of those routes ha[d] already happened.”
City of Phoenix, 869 F.3d at 969 (citing Friedman, 841 F.3d at
543 (explaining that “a vague prospect of reconsideration” does
not defeat a finding of finality)). In this case, the FAA’s post-
implementation validation activities were far more limited. The
FAA neither suspended the new procedures nor even hinted
that it would reconsider their environmental impact. Rather,
pilots have flown LAZIR continuously since the publication of
the FONSI/ROD, and the only post-implementation review
pertained to whether aircraft could follow LAZIR without
intruding into P-56. So, if the FAA’s post-implementation
activity in City of Phoenix was insufficient to alter the court’s
finality determination, then surely its far less robust post-
implementation review in this case provides no basis for
altering our conclusion that the FAA consummated its
decisionmaking process regarding LAZIR when it published
the 2013 FONSI/ROD. It was then that “the primary
development of th[e] routes” occurred. Id.

     The other element of the finality inquiry—whether the
agency’s order determined “rights or obligations” or was the
source of “legal consequences,” Friedman, 841 F.3d at 541
(internal quotation marks omitted)—is likewise largely
controlled by City of Phoenix. To decide whether this element
was satisfied, the court asked which document—the initial
publication of new routes or the subsequent reaffirmance—
“led to the effects petitioners [sought] to reverse: increased
noise in certain areas of Phoenix.” City of Phoenix, 869 F.3d at
969. According to the court, it was the former because it was
that document that led to the utilization of next-generation
procedures and the resulting increased noise; in fact, it was the
very document petitioners sought to vacate. Id.
                               15
     So too here. It was the FONSI/ROD, which completed the
environmental analysis and enabled pilots to depart according
to LAZIR-based procedures, that caused the alleged legal
injury: the FAA’s failure to adequately analyze the impact of
LAZIR and the increased aircraft noise over Georgetown.
Further, it is the FONSI/ROD that we would have to vacate to
afford relief. Indeed, as Georgetown makes clear in its petition,
it seeks review of the FAA’s decision to “permanently
implement certain flight arrival and departure routes at
[National] in violation of [NEPA].” Pet. for Review 1
(emphasis added). Put simply, Georgetown’s claims accrued
during the EA process and crystallized with the publication of
the FONSI/ROD. By contrast, the 2015 chart publication had
no relation to the EA process, and vacating those charts would
give Georgetown none of the relief it seeks since—as is evident
from the fact that pilots were flying LAZIR 2014—they were
not a prerequisite to flying the routes.

     Georgetown argues that even if the 2013 FONSI/ROD was
the source of certain legal consequences, additional “real-
world” consequences flowed from the 2015 chart publication.
According to Georgetown, the publication had the effect of
“rendering LAZIR the default path for all RNAV-equipped
aircraft departing north from National,” Pet’rs’ Br. 16, thus
making it too a “final and reviewable [order] within the
meaning of 49 U.S.C. § 46110(a),” Reply Br. 3. In support,
Georgetown cites our court’s decision in City of Dania Beach,
485 F.3d 1181, which explains that agency action that
establishes “new marching orders about how air traffic will be
managed” can constitute a final order, id. at 1188.

      Although at first glance Georgetown’s argument has
some appeal, it runs into both procedural and substantive
obstacles. To begin with, Georgetown first raised the argument
in its reply brief, and this court ordinarily deems such
                                16
arguments forfeited. See Rollins Environmental Services v.
EPA, 937 F.2d 649, 652 n.2 (D.C. Cir. 1991). To be sure,
Georgetown did assert in the facts section of its opening brief
that the 2015 chart publication rendered LAZIR the default
departure procedure for National. Pet’rs’ Br. 16. But as we
have made clear, “explaining the factual basis in the opening
brief for an argument not made until the reply brief is
insufficient to raise the claim.” See American Wildlands v.
Kempthorne, 530 F.3d 991, 1001 (D.C. Cir. 2008).

     In any event, Georgetown has identified no record
evidence for its claim that printing route charts in the Terminal
Procedures Publication actually rendered LAZIR the default
departure procedure. Quite to the contrary, the evidence
indicates that the transition to LAZIR was set in motion by the
FAA’s efforts to implement the working group’s suggestions
and flowed directly from the agency’s December 2013
approval of the D.C. Metroplex. See supra at 4–8. Unlike in
City of Dania Beach, the 2015 publication of route charts
established no “new marching orders.” 485 F.3d at 1188.

     The December 2013 publication of the FONSI/ROD
satisfied both elements of this court’s finality test: it “mark[ed]
the consummation of the agency’s decisionmaking process
and . . . [was] a source of legal consequences.” City of Phoenix,
869 F.3d at 968 (internal quotation marks omitted). By
contrast, the 2015 chart publication satisfied neither
requirement. Accordingly, Georgetown’s effort to seek judicial
review comes too late unless it had “reasonable grounds” for
its untimely filing—an issue to which we now turn.

                                B.
     This court “rarely [finds] ‘reasonable grounds’ under
section 46110(a).” Electronic Privacy Information Center v.
FAA, 821 F.3d 39, 43 (D.C. Cir. 2016). After analyzing the few
                               17
cases in which the exception was allowed, the court in City of
Phoenix observed that in all such cases the agency “left parties
‘with the impression that [it] would address their concerns’”
without needing to resort to litigation. 869 F.3d at 970
(alteration in original) (quoting Safe Extensions, Inc. v. FAA,
509 F.3d 593, 596 (D.C. Cir. 2007)). In that case, for instance,
the court found that the back-and-forth discussions between the
city and the FAA “would certainly have led reasonable
observers to think the FAA might fix the noise problem without
being forced to do so by a court.” Id. Given this impression, the
court concluded, petitioners had reasonable grounds for
delaying their filing and should not be “punish[ed] . . . for
treating litigation as a last rather than a first resort.” Id.

     Unlike petitioners in City of Phoenix, Georgetown does
not argue that it delayed filing its petition for review because
the FAA led it “to think the [agency] might fix the noise
problem without being forced to do so by a court.” Id. After all,
by its own admission, it “first learned” of the D.C. Metroplex
in July 2015, a year and a half after the FAA approved it. Pet’rs’
Br. 17. Instead, Georgetown argues that the FAA’s actions
were misleading in a different way, namely by failing to inform
Georgetown of the ongoing EA and, later, the publication of
the FONSI/ROD. This, Georgetown insists, amounts to
“reasonable grounds for not filing by the 60th day.” 49 U.S.C.
§ 46110(a).

     In support, Georgetown first faults the FAA for sending
actual notice of the EA process to only two officials connected
to Washington, D.C.—the State Historic Preservation Officer
and the city’s delegate to Congress—despite sending such
notice to more than 300 officials outside the District. At oral
argument, FAA counsel explained that this troublingly
imbalanced notice resulted not from any intentional effort to
exclude Washington, D.C. from the EA process, but rather
                                18
from “an oversight by the contractor.” Oral Arg. 27:26–50.
Were the FAA obligated to give actual notice to all interested
public officials, this explanation—little more than “an updated
version of the classic ‘my dog ate my homework’ line”—would
be entirely unacceptable. Fox v. American Airlines, Inc., 389
F.3d 1291, 1294 (D.C. Cir. 2004) (rejecting an argument that a
computer malfunction excused counsel’s obligation to file a
timely response to a motion). Georgetown’s argument
nonetheless fails.

     For one thing, our cases make clear that lack of “actual
notice” neither “delay[s] the start of the sixty-day filing period”
nor provides reasonable grounds for a petitioner’s failure to
timely file for review under section 46110. Avia Dynamics, Inc.
v. FAA, 641 F.3d 515, 520 (D.C. Cir. 2011). Rather, the clock
starts ticking from “the date the order is officially made
public.” Id. at 519. Of course, this is not to say that the FAA
has no duty to inform the public of an ongoing EA process or
to make the final order public in an appropriate manner. But
that leads to the second point: the administrative record in this
case demonstrates that the FAA in fact satisfied its notice
obligations through “[p]ublication in local newspapers.” 40
C.F.R. § 1506.6(b)(3)(iv). Although no court has ruled on the
adequacy of such notice under NEPA, the Supreme Court has
made clear that this sort of publication suffices in similar
circumstances. See Costle v. Pacific Legal Foundation, 445
U.S. 198 (1980) (holding that EPA had complied with its notice
obligations as to a sewage discharge plan by publishing notice
in the Los Angeles Times). In this case, the FAA complied with
its obligation by publishing notice in both the Washington Post
and the Baltimore Sun.

     Georgetown next argues that even if the FAA met the letter
of its notice obligation, it still had reasonable grounds for its
delayed filing because the agency “collaborated with MWAA
                               19
to withhold information about LAZIR from Petitioners and
their elected District of Columbia representative.” Pet’rs’
Br. 25. The evidence on which Georgetown relies, however,
provides no support for this claim.

      Georgetown first cites an exchange of letters between
Councilmember Evans and the MWAA in the fall of 2013. In
his letter to the MWAA, Mr. Evans stated that “[i]t ha[d] come
to [his] attention that the air traffic pattern at Reagan National
Airport ha[d] changed” and requested that the FAA revert to
the old routes. Letter from Jack Evans, Councilmember,
Washington, D.C., to Michael A. Curto, Chairman, MWAA
(Oct. 9, 2013), J.A. 1482. Although the MWAA’s response—
that no flight paths had changed since August 2008—turned
out to be wrong, that error cannot be charged to the FAA
because the two are independent bodies with no members in
common. As proof that the two agencies coordinated their
response, Georgetown points out that the MWAA admitted in
its letter that it “contacted the FAA Traffic Control Tower for
Reagan National.” Letter from John E. Potter, President,
MWAA, to Jack Evans, Councilmember, Washington, D.C.
(Nov. 14, 2013), J.A. 1483. This offhand reference, however,
is far too thin a reed to demonstrate that these two independent
bodies collaborated on anything, much less an effort to hide the
development of the D.C. Metroplex from the residents of
Georgetown.

     Next, Georgetown points to several meetings (from March
2014 to July 2015) between representatives from the various
affected neighborhood associations and agency officials during
which the FAA said nothing about the project. Acknowledging
the meetings, the FAA explains that it never mentioned the
FONSI/ROD because it assumed that the complaints about
ongoing air traffic noise were unrelated to LAZIR, which,
during that time, accounted for fewer than 4% of departures.
                               20
One might well wonder whether this was a reasonable
assumption or whether the better approach would have been to
disclose that even more changes were on the horizon. But
prudence aside, this fact alone does not provide “reasonable
grounds” for Georgetown’s delay, especially when the agency
had repeatedly published notice about the project in the
region’s paper of record and on the agency’s website.

      To sum up, then, given that the FAA, in conformity with
its regulations, published notice of the FONSI/ROD in a variety
of public domains, including one of the most-widely read
publications in the Washington area, and given that the record
contains no indication that the FAA intentionally obscured the
issuance of a final order, we have no basis for concluding that
this is one of those “rare cases” in which reasonable grounds
excuse the failure to timely file a petition for review.

                               III.
     The FAA’s efforts to inform the residents of Georgetown
about the evaluation of the D.C. Metroplex were hardly a
model of sound agency practice. But neither the FAA’s
stumbles nor those of its contractor excuse Georgetown’s
failure to timely file a petition for review given that the agency
provided adequate notice of the EA process and never indicated
that it might change its position. Filing deadlines, replete
throughout the United States Code, promote prompt and final
judicial review of agency decisions and ensure that agencies
and affected parties can proceed free from the uncertainty that
an action may be undone at any time. The petition for review
is dismissed.

                                                     So ordered.